EXHIBIT 10.21 Non-employee Directors Compensation Annual Retainer: ·$110,000 ($205,000 for the chairman of the board), paid in the form of deferred stock units ·$57,500, paid in cash, deferred or paid in the form of deferred stock units, at the option of the director Attendance fees — Board meetings: $2,000 in cash, per meeting, beginning with the 8th meeting of the fiscal year Attendance fees — Committee meetings: $1,500 in cash, per meeting, beginning with the 8th meeting of the fiscal year Chairperson fees: ·$10,000 in cash, for audit committee ·$5,000 in cash, for compensation committee and nominating/corporate governance committee
